ON APPLICATION FOR REHEARING
By GEIGER, J.
This matter is now before the court on an application for rehearing filed at a recent date by counsel for plaintiff-appellant. Counsel states as his ground for rehearing.
“Appellant’s appeal is predicated upon eight specific assignments of error, all of which are noticed by the court in the recently released opinion, and all resolved unfavorably to appellant, several of them, we think, with less consideration than they merit, and it is to these specific assignments of ■error wish now to direct the attention of the court.”
These assignments are enumerated in appellant’s brief as Nos. 2, 6 and 9.
• We have carefully reread our opinion in this case and ■examined such evidence as is pertinent to the questions now presented. We are unable to discover any new matter presented by counsel which calls for a rehearing in this case, and we believe the opinion of the court is clear and needs no explanation, and does not require the court to rehear the matter so ably presented by counsel at the former hearing. Application for rehearing overruled.
BARNES. P. J., and HORNBECK, J., concur.